ICJ_015_Ambatielos_GRC_GBR_1952-07-01_JUD_01_PO_02_EN.txt. 55

INDIVIDUAL OPINION OF M. SPIROPOULOS
{ Translation]

Though I am one of the majority, I am unable, to my great
regret, to agree with it on all the points considered in and settled
by the Judgment. [ will confine myself, in what follows, to stating
the points on which IJ disagree with the wording of paragraph 2
of the operative part thereof, in which the Court establishes its
jurisdiction to adjudicate on the merits.

The drafting of paragraph 2 of the operative part would seem
to impose upon the applicant State the duty of establishing that
the Ambatielos claim “is based on a provision of the Treaty of
1886’.

I differ from the view of the majority for the following reasons :

The Declaration annexed to the Treaty of 1926 provides that
differences between the Parties, as to the validity of claims based
on the provisions of the Treaty of 1886, must be referred to arbi-
tration as provided for by the Protocol of 1886.

This Protocol creates for the Parties concerned, in the event of
differences between them, an obligation to nominate their arbi-
trators for the purpose of setting up a Commission of Arbitration
as provided for by the Protocol of 1886. This is a case of compulsory
arbitration.

If the United Kingdom had nominated an Arbitrator, as requested
by the Hellenic Government, it would be for the Commission of
Arbitration to decide as to the validity of the Ambatielos claim.
And this Commission would be unable to consider the Ambatielos
claim as valid unless, in fact, it were based on the Treaty of 1886.

But, in questions of arbitration, it is at the present time well
recognized that if one of the parties should, for any reason, consider
that the arbitral tribunal lacks jurisdiction to deal with the dispute,
the question whether it in fact has jurisdiction is one that cannot
be decided, as an exercise of sovereignty, by the party raising
the objection to the jurisdiction, but it must be decided by the
arbitral tribunal itself. The tribunal which adjudicates on the
case must also adjudicate on the objection. This is a point on
which, at the present time, no one can have any doubt.

If this principle is applied to the present case, it must follow
that, if the United Kingdom Government had accepted recourse
to arbitration as proposed by the Hellenic Government, it would
have been for the Commission of Arbitration instituted under the
Protocol of 1886 to decide whether the Ambatielos claim was, or
was not, based on the provisions of the Treaty of 1886.

34
INDIVIDUAL OPINION OF M. SPIROPOULOS 56

In the light of these observations, the Court ought not to require
that the Hellenic Government should establish that the Ambatielos
claim “is based on a provision of the Treaty of 1886”, since
the obligation of the United Kingdom to accept arbitration is
independent of the question whether that claim is, in fact, based
on the Treaty of 1886. This obligation would exist even if the claim
were not, in fact, based on the Treaty in question. It is a different
thing that—as has already been said—the Commission of Arbitra-
tion would only have been able to recognize the Ambatielos claim
as valid to the extent that it was, in fact, based on the Treaty of
1886. And it was to secure a decision on the United Kingdom’s
obligation to accept arbitration that the Hellenic Government
seised the Court (see the Hellenic Application and subsequent
submissions).

Moreover, since the Court is at present called upon to decide
only the objection to the jurisdiction raised by the United Kingdom,
it cannot, for procedural reasons, at the present time pass upon
the validity of the Hellenic claim that it should hold that the
United Kingdom is under an obligation to accept arbitration, a
decision necessarily pertaining to the merits. From a procedural
point of view the Court cannot give a decision upon the substance
of the Greek claim until it has held that it has jurisdiction to do so.

Since, however, in my opinion, the Court is not called on to
enquire whether the Ambatielos claim ‘‘is based on the provisions
of the Treaty of 1886”, it may be asked whether, in deciding on
the merits of this Hellenic claim (that is to say, on the question
whether the United Kingdom is under an obligation to accept
arbitration), the Court should confine itself, after hearing the
Parties, to referring them to the arbitration provided for by the
Protocol of 1886, without being ablé to consider any other matter.

In answering this question it is necessary to bear in mind that,
when a State has bound itself by a compulsory arbitration clause—
and the Protocol cf 1886 is an example of such a provision—that
State cannot, in principle, have any ground for refusing an offer
of recourse to arbitration. It is only in quite exceptional cases,
where the invitation to resort to arbitration’is manifestly an abuse
on the part of the State requesting it, that recourse to arbitration
is not compulsory. An example of such abuse would be a case in
which one of the parties demanded the setting-up of the arbitral
tribunal where no real dispute existed. In such a case it is indeed
necessary to admit the other party’s right to refuse to nominate
its arbitrator. Such an allegation, if made, could of course be
considered by the Court, when deciding upon the validity of the
claim of the Hellenic Government in this case.

35
INDIVIDUAL OPINION OF M. SPIROPOULOS 57

In conclusion, the Court, in my opinion, might well have limited
itself to a finding that it has jurisdiction to decide whether the
United Kingdom is under an obligation to submit to arbitration,
in accordance with the Declaration of 1926, the difference as to
the validity of the Ambatielos claim without adding the words
“in so far as this claim is based on the Treaty of 1886’’, since
those words would appear to impose upon the applicant State the
duty of establishing that the claim in question is, in fact, based
on a provision of the Treaty of 1886.

(Signed) SPIROPOULOS.

36
